DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 15-18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a friction engagement element control system comprising a friction engagement element with characteristic formula that has a negative slope, i.e., that defines a friction coefficient that decreases as rotational difference increases, and the controller as recited including calculating a pushing force where a frictional force of the friction engagement elements decreases as rotational difference decreases. In other words, the prior art does not incorporate a negatively sloped characteristic clutch and use a controller which calculates the pushing force to control the friction force of the friction engagement elements to decrease as rotational difference decreases in essence acting like a positive sloped characteristic clutch.  
With regard to enablement, the amendments clarify that the characteristic formula governing the physical structure of the clutch, e.g., clutch plates, lubrication, pressure plate, etc., is not changed by the controls. Instead, the clutch is operated in order to calculate the pushing force that is used on the clutch plates so that the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STACEY A FLUHART/Primary Examiner, Art Unit 3659